Citation Nr: 0505384	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  02-01 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for body aches, 
claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel




INTRODUCTION

The veteran had active military service from November 1959 to 
February 1962 and from October 1990 to July 1991, including 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, that denied the appellant's application 
to reopen a claim of entitlement to service connection for 
body aches, which he asserted as secondary to undiagnosed 
illness related to his service in the Southwest Asia theater 
of operations during the Persian Gulf War.  The veteran 
perfected a timely appeal of this determination to the Board.

When this matter was previously before the Board in November 
2003, it was remanded for further development and 
adjudication.  In the introduction to the remand, the Board 
indicated that although in a June 2002 rating action, a copy 
of which was issued as part of the Supplemental Statement of 
the Case (SSOC) dated that same month, the RO had determined 
that new and material evidence had been submitted to reopen 
the claim, the Board explained that it had to initially 
independently determine whether the veteran had presented new 
and material evidence sufficient to reopen his claim because 
doing went to the Board's jurisdiction to reach the 
underlying claim and adjudicate it de novo.  See Prillaman v. 
Principi, 346 F.3d 1362, 1365-66 (Fed. Cir. 2003); Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

While in remand status, in an August 2004 rating decision, a 
copy of which was issued to the veteran in the SSOC dated 
that same month, the RO confirmed and continued the denial of 
the veteran's body aches claim on the basis that new and 
material evidence had not been received.  In light of the 
foregoing, the Board has identified the issue on appeal as 
set forth on the title page.

In a statement received at the RO in September 2004 in 
support of his body aches claim, the veteran reported that he 
had memory loss, which he presumably maintains is also 
secondary to his Persian Gulf War service.  To date, no 
action has been taken with respect to this claim and it is 
referred to the RO for appropriate action.

The veteran's reopened claim of entitlement to service 
connection for body aches is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 1997 rating decision, the RO denied the 
veteran's claim of service connection for generalized body 
aches; the RO notified the veteran of the decision and of his 
appellate rights, but he did not appeal this determination 
and the decision became final.

2.  Evidence added to the record since the November 1997 
rating decision that denied the veteran's claim of 
entitlement to service connection for body aches is so 
significant that it must be considered in order to fairly 
decide the merits of the case.


CONCLUSIONS OF LAW

1.  The RO's unappealed November 1997 decision, which denied 
the veteran's claim of service connection for generalized 
body aches, is final.  38 U.S.C.A. §§ 5107, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

2.  Evidence received since the November 1997 RO rating 
decision is new and material; the claim of entitlement to 
service connection for body aches is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's application to 
reopen a claim of service connection body aches, and that the 
requirements of the VCAA have been satisfied.

In this regard, the Board notes that the VCAA specifically 
states that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).  VA has amended its regulations to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45, 629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

In any event, in compliance with the Board's November 2003 
remand, the RO associated with the claims folder the 
veteran's service medical records corresponding to his 
initial period of active duty from November 1959 to February 
1962.  In addition, in March 2002, the RO afforded the 
veteran a VA formal Persian Gulf War examination.  The RO has 
also obtained records of the veteran's VA outpatient care.  

He and his representative have also been provided with a 
Statement of the Case (SOC) and SSOC that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, and essentially notified them of the evidence 
needed by the veteran to prevail on the claims.  Further, in 
Board's November 2003 remand and in the RO's May 2004 letter, 
VA advised the veteran of the evidence needed to substantiate 
his claim and offered to assist him in obtaining any relevant 
evidence.  By way of these communications, VA gave notice of 
what evidence the veteran needed to submit and what evidence 
VA would try to obtain, to include submitting any evidence 
that he might have in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Under the circumstances, and particularly in light of the 
Board's determination reopening the veteran's body aches 
claim, the Board finds that he has been provided with 
adequate notice of the evidence needed to successfully prove 
his claim and that there is no prejudice to him by appellate 
consideration of the reopening petition at this time, without 
another remand of the case to the RO to provide additional 
assistance to the veteran in the development.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background

In an unappealed November 1997 rating decision, the RO denied 
service connection for generalized body aches on the ground 
that there was no evidence of this condition during service.  
The RO also alternatively held, "Service connection is 
denied under 38 C.F.R. § 3.317 since this law requires 
evidence of objective indications of undiagnosed illness 
which the evidence considered does not show."  The veteran 
did not appeal; instead, in March 2000, he filed an informal 
application to reopen this claim.

The evidence of record at the time of the November 1997 
rating decision consisted of the service medical records for 
the veteran's latter period of active duty, as well as post-
service VA medical records and reports.

Because the veteran did not submit a Notice of Disagreement 
(NOD) to the November 1997 rating decision, it became final 
based on the evidence then of record.  38 U.S.C.A. §§ 5107, 
7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  As defined by the regulation in effect 
when the veteran filed his application to reopen a claim of 
service connection for body aches in March  2000, new and 
material evidence meant evidence not previously submitted to 
agency decision makers, which bore directly and substantially 
upon the specific matter under consideration, which was 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

In this regard, the Board reiterates that the VCAA is 
effective November 9, 2000, with the exception of the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  66 Fed. Reg. 45,620, 45,629.  The amended 
definition of new and material evidence, codified at 
38 C.F.R. § 3.156(a) (2004), is not liberalizing and applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629; see 
also Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003).  It does not 
apply to the veteran's petition to reopen because the veteran 
filed it at the RO in March 2000.

Evidence associated with the claims folder since the November 
1997 rating decision includes a copy of the March 2002 VA 
Persian Gulf War examination report; VA medical records and 
reports; and statements and written argument submitted by or 
on behalf of the veteran.  Of particular significance among 
the newly received evidence is a May 2000 VA outpatient 
record reflecting that the veteran suffered from arthralgias 
since his return from the Persian Gulf, as well as the March 
2002 VA examination report, which addressed the veteran's 
claim in greater detail.  

This evidence bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's body aches claim.  Having determined that new and 
material evidence has been added to the record, the veteran's 
claim of service connection for body aches is reopened.  


ORDER

As new and material evidence has been presented, the 
veteran's claim of service connection for body aches is 
reopened; the appeal is granted to this extent only.

REMAND

For the reasons set forth below, the Board finds that the 
veteran's reopened claim of service connection for body aches 
must be remanded for additional development and adjudication.

In support of this claim, the veteran essentially reports 
that he suffers from body aches since his return from the 
Persian Gulf; he asserts that this condition is due to his 
exposure to environmental toxins and thus service connection 
is warranted as on the basis that he has a disability due to 
undiagnosed illness related to his service in the Southwest 
Asia theater of operations during the Persian Gulf War.  

The Board points out that unlike most service connection 
claims, to establish service connection for this condition, 
medical evidence linking this disability directly to service 
is not required.  Instead, the United States Court of Appeal 
for Veterans Claims (Court) recently noted that a veteran is 
competent to testify about these symptoms because they are 
capable of lay observation, and medical nexus evidence is not 
required.  See Gutierrez v. Principi, No. 01-2105, (U.S. Vet. 
App. Dec. 23, 2004).  

The Board observes that service connection may be established 
for a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from undiagnosed illness that 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent or more not later than not later than 
September 30, 2011; and which by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(1).  "Objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to a physician, and other, 
non-medical indicators that are capable of independent 
verification.  To fulfill the requirement of chronicity, the 
illness must have persisted for a period of six months.  
38 C.F.R. § 3.317(a)(2), (3).  Further, VA specifically 
recognizes that signs or symptoms that might be 
manifestations of undiagnosed illness include muscle and 
joint pain.  38 C.F.R. § 3.317(b).  

A review of the evidence shows that when formally evaluated 
by VA in July 1996, a VA examiner diagnosed the veteran as 
having widespread body aches.  Moreover, the examiner 
reported, "Laboratories have been negative for any kind of 
myopathy or inflammation.  Examination is negative."  

In March 2002, the veteran was afforded a VA Gulf War 
examination to determine whether his complaints of body aches 
were due to undiagnosed illness.  At the outset of the 
report, however, the examiner indicated that she did not have 
the opportunity to review the claims folder.  As such, the 
examiner's opinion regarding the etiology of the veteran's 
reported body aches is not adequate for rating purposes.  See 
Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  The Board 
notes that this is especially necessary given that a May 2000 
VA outpatient entry reflects that the veteran complained of 
having arthralgias since returning from the Persian Gulf War.  

In addition, the veteran reports receiving treatment for this 
condition at the Salem, Virginia, VA Medical Center.  In 
fact, in a statement filed at the RO in September 2004, he 
noted that he was currently receiving care as the Salem, 
Virginia, VA hospital for this disability.  To date, however, 
no VA records, dated subsequent to May 2000, have been 
associated with the claims folder.  Because records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file, 
see Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992), the RO must obtain 
these records.  Further, the law requires VA to obtain these 
outstanding VA records.  See 38 U.S.C.A. § 5103A(b-c) (West 
2002); 38 C.F.R. § 3.159(c) (2004).  

In light of the foregoing, the Board concludes that this 
matter must be remanded, and that on remand, after 
associating the veteran's outstanding VA treatment records 
with the claims folder, he must be scheduled for a pertinent 
VA examination.  In the examination report, the examiner must 
offer an assessment regarding whether the veteran has body 
aches.  If so, the examiner must comment as to whether it is 
at least as likely as not that the veteran has body aches due 
to an undiagnosed illness.  He or she must also address 
whether he has body aches that either had their onset during 
service or are otherwise related to his latter period of 
active duty.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
veteran's claim of service connection for 
body aches.  The letter should also 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him for body aches since service.  
This should specifically include records 
of his outpatient or inpatient care at 
the Salem, Virginia, VA Medical Center, 
dated since May 2000.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of the veteran's report of body 
aches.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
indicated testing should be accomplished.  
Thereafter, the examiner should offer an 
opinion as to the likelihood that the 
veteran's reported body aches are related 
to or had its onset during his latter 
period of service, from which he was 
discharged in July 1991.  In doing so, 
the examiner must comment as to whether 
it is at least as likely as not that the 
veteran has a current disability 
manifested by body aches, and if so, 
whether this condition had its onset 
during his latter period of active duty.  
The examiner must also state whether it 
is at least as likely as not that any 
body aches found to be present are due to 
undiagnosed illness.  The examiner must 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim in light of all pertinent 
evidence and legal authority.  

5.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


